Citation Nr: 1101055	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-37 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	R. Craig Martin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to January 
1972.  He died in November 2004.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2009, the appellant testified during a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.  

In a March 2009 decision, the Board denied service connection for 
the cause of the Veteran's death.  The appellant appealed to the 
United States Court of Appeals for Veterans Claims (Court).  In 
an August 2010 order, the Court granted a joint motion and 
remanded the appeal for further adjudication.  

In December 2010, the appellant submitted additional evidence, 
including medical articles and treatises, along with a waiver of 
RO review.  The Board accepts this additional evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the joint motion, the Board finds that further 
development is required.

In a November 2004 pharmacy prescription note, Dr. V., a private 
physician, stated that the Veteran is under his care for terminal 
cancer and that the cancer is related to service.

In a February 2006 letter, Dr. V. stated that the Veteran was 
diagnosed with metastatic cancer to the liver that originated 
either in the prostate or colon and that this type of cancer is 
related to Agent Orange exposure.

In a March 2006 medical opinion, a VA examiner stated that the 
Veteran's prostate was not the primary site of the cancer that 
metastasized to the liver and ultimately resulted in death.  

In an August 2006 letter, Dr. V. stated that he strongly believed 
that the origin of the Veteran's cancer was the prostate and he 
had wanted to perform a bone scan, but the Veteran had died.  Dr. 
V. added that, although there is not 100 percent proof, the 
clinical suspicion was very strong.

In a June 2008 letter, Dr. V. stated that, based on his clinical 
observation, the Veteran had prostate cancer.  Dr. V. noted that 
the PSA level was abnormal, indicating that the Veteran more 
likely than not had prostate cancer.

Although the VA examiner addressed whether the Veteran's death 
was caused by prostate cancer, the examiner did not address 
whether the Veteran's death was due to service, including 
exposure to herbicides.  Further, although the examiner addressed 
Dr. V.'s November 2004 and February 2006 statements, the examiner 
did not have an opportunity to address the subsequent statements.  
Thus, the RO should obtain a supplemental opinion from the 
examiner who provided the March 2006 medical opinion that 
addresses the above points.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the Veteran's 
claims file to be reviewed by the VA examiner 
who provided the March 2006 medical opinion 
(or a suitable substitute if that examiner is 
unavailable) to obtain a supplemental opinion 
that addresses the cause of the Veteran's 
death.

The examiner should provide an opinion on 
whether it is at least as likely as not that 
the Veteran's death due to cancer is related 
to service, to include as due to herbicide 
exposure.  The examiner should comment on Dr. 
V.'s August 2006 and June 2008 statements as 
well as the medical articles and treatises 
added to the claims file since the issuance 
of the July 2008 supplemental statement of 
the case (SSOC).  The examiner should also 
provide any further comment on whether the 
Veteran's death was due to prostate cancer.  

The rationale for all opinions expressed 
should be provided.  If the examiner cannot 
respond without resorting to speculation, the 
examiner should explain why a response would 
be speculative.

2.  Thereafter, the RO should readjudicate 
the claim, with consideration of all 
additional evidence added to the claims file 
since the issuance of the July 2008 SSOC.  If 
the benefit sought on appeal remains denied, 
the appellant and her representative should 
be provided an SSOC and an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

